Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in this application. 

Drawings
The drawings are objected to because Fµs not 50 us which doesn’t make sense.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Paragraphs [0018], [0072], [0077] and [0138] describe a measurement of 50 us. This appears to be a typographical error. There is no measurement unit of “us.” It should be changed to microseconds or 50 µs to make sense. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) for 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor of a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claims 1, 11 and 20, claims 1, 11 and 20 recite the limitation “decoding authentication short width electrical pulses,” the specification does not provide any standard for measuring of the term “short width.” To allow the public to determine the scope of the claim. At most, in paragraph [00113] & [00138], the specification mentions “short pulse,” and short 50 us window. However, the specification does not provide any standard for measurement (i.e. the range of the pulse’s width to be considered as “short pulse”). Therefore, the aforementioned limitation is vague and indefinite as such term is subjective in regard to the type/manner of deriving to be considered “a short pulse.” See MPEP paragraph 2173.05(b). See also In re Marosi, 710 F. 2d 799, 218 USPQ 289 (Fed. Cir. 1983). 
Regarding claims 2-10 and 12-19, claims 2-10 and 12-19 are also rejected based on dependency of claims 1, 11 and 20. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-11, 18-19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lupovici et al (“Lupovici,” WO2016019474) in view of Kulkarni et al (“Kulkarni,” US 10,042,808) and further in view of Stohr et al (“Stohr,” US 20210110027). 
Regarding claim 1, Lupovici discloses a device for controlling access to one or more protected resources, the microcontroller device comprising:
a processor coupled to a physical access control device, the processor configured for receiving and decoding authentication short width electrical pulses from a physical token reader as when a physical token interacts with the physical token reader to generate corresponding user identifier data values, (Lupovici, FIG 6B, Pages 2-6 Under Summary of the Invention describes the overall process; Page 12, first paragraph describes a microcontroller is CPU [processor] which uses a Wiegand connection; Last paragraph describes the reader [token reader] may provide very short duration pulses by first receiving and decoding; Page 18, First Paragraph, describes authentication and a hardware credential as a FOB or token [physical token]; Page 91, first paragraph, last sentence, describes user identifier data values as card number or user ID; also see FIG 7B)
and the processor configured for transmitting short width electrical pulse signals to an access control management device that provisions access to the one or more protected resources; (Lupovici, FIG 6B, Pages 2-6 Under Summary of the Invention describes the overall process; Page 12 describes using a Wiegand connection and providing very short duration pulses to a credential device that provisions access to one or more access points [protected resources])
a processor coupled to an external authentication server, (Lupovici, FIG 6B, Pages 2-6 Under Summary of the Invention describes the overall process; Page 18, First paragraph describes authentication; Page 21 Under Computing Entity First Paragraph under Header describes a server)
the processor configured to: (Lupovici, Page 12, first paragraph describes a microcontroller which has a CPU which uses a Wiegand connection)
receive the corresponding user identifier data values, (Lupovici, Paragraphs 1-3 describe receiving the corresponding card number or user ID [user identifier data values]). 
receive an access provisioning signal from the external authentication server, (Lupovici, FIG 6B, Pages 2-6 Under Summary of the Invention describes the overall process; Pages 27 & 52-54 describe receiving an access signal [access provisioning signal] from the external authentication server) and
transmit an instruction signal to the processor to control the processor to provision access to the one or more protected resources, (Lupovici, FIG 6B, Pages 2-6 Under Summary of the Invention describes the overall process; Pages 27 & 52-54 describe receiving an access provisioning signal from the external authentication server)
Lupovici fails to explicitly disclose a secondary limited clock speed microcontroller, the secondary limited clock speed microprocessor configured for, and the secondary microprocessor configured for; and the secondary limited clock speed microprocessor, the master limited clock speed microprocessor configured to: transmit an instruction signal to the secondary microprocessor to control the secondary limited clock speed microprocessor. 
However, in an analogous art, Kulkami discloses a secondary limited clock speed microcontroller, the secondary limited clock speed microprocessor configured for, and the secondary microprocessor configured for; and the secondary limited clock speed microprocessor, the master limited clock speed microprocessor configured to: transmit an instruction signal to the secondary microprocessor to control the secondary limited clock speed microprocessor, (Kulkarni, Col. 4, Lines 7-8 & 39-49 describe master and slave devices where the master controls the slave by sending instructions to the slave; Col. 6, Lines 20-24, Col. 3, Lines 43-44, describes microprocessors with clock operating speeds varying from a few MHz up to 108 MHz based upon the target device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kulkami with the method/system of Lupovici to include a secondary limited clock speed microcontroller, the secondary limited clock speed microprocessor configured for, and the secondary microprocessor configured for; and the secondary limited clock speed microprocessor, the master limited clock speed microprocessor configured to: to the secondary microprocessor to control the secondary limited clock speed microprocessor.  One would have been motivated to model serial peripheral interface (SPI) flash memory commands in hardware at speeds up to 108 MHz (Kulkami, Col. 1, Lines 6-9; Col. 3, Lines 43-44).
Lupovici and Kulkami fail to explicitly disclose transform the user identifier data values using a one-way function to generate a transformed representation for communication to the transformed representation to the external authentication server, 
However, in an analogous art, Stohr discloses transform the user identifier data values using a one-way function to generate a transformed representation for communication to the transformed representation to the external authentication server,  (Stohr, [0027], [0049], [0054], describes transforming the user identifier data values using a one-way function to generate a transformed representation for communication to the transformed representation to the external authentication server) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stohr with the method/system of Lupovici and Kulkami to include transform the user identifier data values using a one-way function to generate a transformed representation for communication to the transformed representation to the external authentication server.  One would have been motivated to provide an improved method for making available a security key while employing a smart card and a token server which allows the security key to be made available both securely and easily (Stohr, [0011]). 

Regarding claim 9, Lupovici, Kulkami and Stohr disclose the device of claim 1. 
Kulkarni further discloses wherein the secondary limited clock speed microprocessor and the master limited clock speed microprocessor each have clock speeds under 250 MHz, (Kulkarni, Col. 6, Line 23, Col. 3, Lines 43-44, describes wherein the secondary limited clock speed microprocessor and the master limited clock speed microprocessor each have clock speeds under 250 MHz). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kulkarni with the method/system of Lupovici to include wherein the secondary limited clock speed microprocessor and the master limited clock speed microprocessor each have clock speeds under 250 MHz. One would have been motivated to model serial peripheral interface (SPI) flash memory commands in hardware at speeds up to 108 MHz (Kulkami, Col. 1, Lines 6-9; Col. 3, Lines 43-44).

Regarding claim 10, Lupovici, Kulkami and Stohr disclose the device of claim 1. 
Lupovici further discloses wherein the user identifier data values include at least a facility code value and a card code value, (Lupovici, Page 30, Second Paragraph, facility code; Page 33, Lines 9-10 describes wherein the user identifier data values include at least a facility code value and a card code value)

Regarding claim 11, Lupovici discloses a method for controlling access to one or more protected resources, the method comprising:
receiving and decoding, at a processor coupled to a physical access control device, authentication short width electrical pulses from a physical token reader generated when a physical token interacts with the physical token reader to generate corresponding user identifier data values, (Lupovici, FIG 6B, Pages 2-6 Under Summary of the Invention describes the overall process; Page 12, first paragraph describes a microcontroller is CPU which uses a Wiegand connection; Last paragraph describes the reader [token reader] may provide very short duration pulses by receiving and decoding; Page 18, First Paragraph, describes authentication and a hardware credential as a FOB or token [physical token]; Page 91, first paragraph, last sentence, describes user identifier data values as card number or user ID; also see FIG 7B)
transmitting short width electrical pulse signals to an access control management method that provisions access to the one or more protected resources; (Lupovici, FIG 6B, Pages 2-6 Under Summary of the Invention describes the overall process; Page 12 describes using a Wiegand connection and providing very short duration pulses to a credential device that provisions access to one or more access points [protected resources])
receiving the corresponding user identifier data values at a processor coupled to an external authentication server (Lupovici, Paragraphs 1-3 describe receiving the corresponding card number or user ID [user identifier data values]; Page 18, First paragraph describes authentication; Page 21 Under Computing Entity First Paragraph under Header describes a server).
receiving an access provisioning signal from the external authentication server, and (Lupovici, FIG 6B, Pages 2-6 Under Summary of the Invention describes the overall process; Pages 27 & 52-54 describe receiving an access signal [access provisioning signal] from the external authentication server)
to provision access to the one or more protected resources, (Lupovici, FIG 6B, Pages 2-6 Under Summary of the Invention describes the overall process; Pages 27 & 52-54 describe receiving an access provisioning signal from the external authentication server)
Lupovici fails to explicitly disclose at a secondary limited clock microprocessor; the secondary microprocessor configured for; at a master limited clock speed microprocessor, and the secondary limited clock speed microprocessor, transmitting an instruction signal to the secondary microprocessor to control the secondary microprocessor. 
However, in an analogous art, Kulkami discloses at a secondary limited clock microprocessor; the secondary microprocessor configured for; at a master limited clock speed microprocessor, and the secondary limited clock speed microprocessor, transmitting an instruction signal to the secondary microprocessor to control the secondary microprocessor, (Kulkarni, Col. 4, Lines 7-8 & 39-49 describe master and slave devices where the master controls the slave by sending instructions to the slave; Col. 6, Lines 20-24, Col. 3, Lines 43-44, describes microprocessors with clock operating speeds varying from a few MHz up to 108 MHz based upon the target device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kulkami with the method/system of Lupovici to include at a secondary limited clock microprocessor; the secondary microprocessor configured for; at a master limited clock speed microprocessor, and the secondary limited clock speed microprocessor, transmitting an instruction signal to the secondary microprocessor to control the secondary microprocessor.  One would have been motivated to model serial peripheral interface (SPI) flash memory commands in hardware at speeds up to 108 MHz (Kulkami, Col. 1, Lines 6-9; Col. 3, Lines 43-44).
Lupovici and Kulkami fail to explicitly disclose transforming the user identifier data values using a one-way function to generate a transformed representation for communication to the transformed representation to the external authentication server
However, in an analogous art, Stohr discloses transforming the user identifier data values using a one-way function to generate a transformed representation for communication to the transformed representation to the external authentication server (Stohr, [0027], [0049], [0054], describes transforming the user identifier data values using a one-way function to generate a transformed representation for communication to the transformed representation to the external authentication server)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stohr with the method/system of Lupovici and Kulkami to include a one-way function.  One would have been motivated to provide an improved method for making available a security key while employing a smart card and a token server which allows the security key to be made available both securely and easily (Stohr, [0011]). 

Regarding claim 18, claim 18 is directed to the method of claim 11. Claim 18 is similar in scope to claim 9 and is therefore rejected under similar rationale. 

Regarding claim 19, Lupovici, Kulkami and Stohr disclose the method of claim 11. 
Kulkami further discloses wherein the secondary microprocessor (Kulkarni, Col. 4, Lines 7-8 & 39-49 describe master and slave devices where the master controls the slave by sending instructions to the slave; Col. 6, Lines 20-24, Col. 3, Lines 43-44, describes microprocessors with clock operating speeds varying from a few MHz up to 108 MHz based upon the target device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kulkami with the method/system of Lupovici to include wherein the secondary microprocessor. One would have been motivated to model serial peripheral interface (SPI) flash memory commands in hardware at speeds up to 108 MHz (Kulkami, Col. 1, Lines 6-9; Col. 3, Lines 43-44).
Lupovici further discloses is configured to intercept the authentication short width electrical pulses, (Lupovich, Page 105, describes wherein the processor is configured to can intercept the data packets corresponding to calls for the terminals and re-route the data packets corresponding to calls to other terminals according to the access control decisions made, such that an incoming call for one terminal can be re-routed to a different terminal based on the location of the user for which the call is destined for)
and is configured to provision access to the one or more protected resources by generating a corresponding emulated set of short width electrical pulse signals for transmission to the access control management device upon receiving the instruction signal from the master limited clock speed microprocessor, (Lupovich, Page 24, describes For instance, the reader 11 0a may have a communication module which emulates the communications of legacy credential devices ( e.g., emulates the signal and protocol of the legacy credential device). Such a configuration, would allow for a legacy credential device 131 to still communicate with the legacy reader 111, while allowing additional credential devices not part of the legacy system, such as the credential device 130a to also communicate with the reader 11 0a and thus allowing both the legacy credential device 131 and the credential device 130a to be operational. In this example the reader 110a after reading the credential device 130a emulates a legacy credential device. This emulation may include generating a communication message to be sent from the communication module where the message corresponds to what would typically be read by the legacy reader 111 when presented with a legacy credential device 131 to the legacy reader 111 ( e.g., same type of signal and protocol).
Regarding claim 20, Lupovici discloses a non-transitory computer readable medium, storing machine interpretable instructions which when executed, cause a processor to perform a method for controlling access to one or more protected resources, the method comprising:
receiving and decoding, at a processor coupled to a physical access control device, authentication short width electrical pulses from a physical token reader generated when a physical token interacts with the physical token reader to generate corresponding user identifier data values, (Lupovici, FIG 6B, Pages 2-6 Under Summary of the Invention describes the overall process; Page 12, first paragraph describes a microcontroller is CPU  which uses a Wiegand connection; Last paragraph describes the reader [token reader] may provide very short duration pulses by receiving and decoding; Page 18, First Paragraph, describes authentication and a hardware credential as a FOB or token [physical token]; Page 91, first paragraph, last sentence, describes user identifier data values as card number or user ID; also see FIG 7B)
the processor configured for transmitting short width electrical pulse signals to an access control management method that provisions access to the one or more protected resources; (Lupovici, Page 21 Under Computing Entity, First paragraph, describes a microcontroller is CPU which uses a Wiegand connection that is coupled to a server that performs authentication); FIG 6B, Pages 2-6 Under Summary of the Invention describes the overall process; Page 12 describes using a Wiegand connection and providing very short duration pulses to a credential device that provisions access to one or more access points [protected resources])
receiving the corresponding user identifier data values at a processor coupled to an external authentication server and the processor, (Lupovici, Paragraphs 1-3 describe receiving the corresponding card number or user ID [user identifier data values]; Page 12, first paragraph; Page 18, First paragraph and Page 21 Under Computing Entity, First paragraph, describes a microcontroller is CPU which uses a Wiegand connection that is coupled to a server that performs authentication).
receiving an access provisioning signal from the external authentication server, (Lupovici, FIG 6B, Pages 2-6 Under Summary of the Invention describes the overall process; Pages 27 & 52-54 describe receiving an access signal [access provisioning signal] from the external authentication server) and
transmitting an instruction signal to the processor to control the processor to provision access to the one or more protected resources, (Lupovici, FIG 6B, Pages 2-6 Under Summary of the Invention describes the overall process; Pages 27 & 52-54 describe receiving an access provisioning signal from the external authentication server)
Lupovici fails to explicitly disclose at a secondary limited clock microprocessor; the secondary microprocessor configured for; at a master limited clock speed microprocessor, and the secondary limited clock speed microprocessor, transmitting an instruction signal to the secondary microprocessor to control the secondary microprocessor.
However, in an analogous art, Kulkami discloses at a secondary limited clock microprocessor; the secondary microprocessor configured for; at a master limited clock speed microprocessor, and the secondary limited clock speed microprocessor, transmitting an instruction signal to the secondary microprocessor to control the secondary microprocessor, (Kulkarni, Col. 4, Lines 7-8 & 39-49 describe master and slave devices where the master controls the slave by sending instructions to the slave; Col. 6, Lines 20-24, Col. 3, Lines 43-44, describes microprocessors with clock operating speeds varying from a few MHz up to 108 MHz based upon the target device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kulkami with the method/system of Lupovici to include at a secondary limited clock microprocessor; the secondary microprocessor configured for; at a master limited clock speed microprocessor, and the secondary limited clock speed microprocessor, transmitting an instruction signal to the secondary microprocessor to control the secondary microprocessor. One would have been motivated to model serial peripheral interface (SPI) flash memory commands in hardware at speeds up to 108 MHz (Kulkami, Col. 1, Lines 6-9; Col. 3, Lines 43-44).
Lupovici and Kulkami fail to explicitly disclose transforming the user identifier data values using a one-way function to generate a transformed representation for communication to the transformed representation to the external authentication server. 
However, in an analogous art, Stohr discloses transforming the user identifier data values using a one-way function to generate a transformed representation for communication to the transformed representation to the external authentication server, (Stohr, [0027], [0049], [0054], describes transforming the user identifier data values using a one-way function to generate a transformed representation for communication to the transformed representation to the external authentication server)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stohr with the method/system of Lupovici and Kulkami to include transforming the user identifier data values to generate a transformed representation for communication to the transformed representation to the external authentication server. One would have been motivated to provide an improved method for making available a security key while employing a smart card and a token server which allows the security key to be made available both securely and easily (Stohr, [0011]).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lupovici et al (“Lupovici,” WO2016019474), Kulkarni et al (“Kulkami,” US 10,042,808). in view of Stohr et al (“Stohr,” US 20210110027) and further in view of Walmsley et al (“Walmsley,” US 20050210179). 
Regarding claim 2, Lupovici, Kulkami and Stohr disclose the device of claim 1. 
Lupovici, Kulkami and Stohr fail to explicitly disclose wherein the secondary limited clock speed microprocessor and the master limited clock speed microprocessor are coupled to one another across a message bus connection and a separate interrupt connection, the interrupt connection enabling uni-directional communication from the secondary limited clock speed microprocessor to the master limited clock speed microprocessor for indicating when the physical token interacts with the physical token reader.
However, in an analogous art, Walmsley discloses wherein the secondary limited clock speed microprocessor and the master limited clock speed microprocessor are coupled to one another across a message bus connection and a separate interrupt connection, (Walmsley, [0532] describes two or more chips which are integrated circuits [microprocessors], [0550] describes one chip is a master; [1264] describes another chip being a slave and having a bus connection; [1194] describes chips having different clock speeds; [1199] & [1402] describes a separate interrupt connection)
the interrupt connection enabling uni-directional communication from the secondary limited clock speed microprocessor to the master limited clock speed microprocessor for indicating when the physical token interacts with the physical token reader (Walmsley, [1199] & [1402] describes a separate interrupt connection; [1399], unidirectional communication; [0532] describes two or more chips which are integrated circuits [microprocessors]; [0550] describes one chip is a master; [1264], describes another chip is a slave; [1446] Table 54 describes a token; [2709] describes a reader)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Walmsley with the method/system of Lupovici, Kulkami and Stohr to include wherein the secondary limited clock speed microprocessor and the master limited clock speed microprocessor are coupled to one another across a message bus connection and a separate interrupt connection, the interrupt connection enabling uni-directional communication from the secondary limited clock speed microprocessor to the master limited clock speed microprocessor for indicating when the physical token interacts with the physical token reader. One would have been motivated to provide an integrated circuit to prevent information from being determined through various attacks (Walmsley, [0003]). 
Regarding claim 12, claim 12 is directed to the method of claim 11. Claims 12 is similar in scope to claim 2 and is therefore rejected under similar rationale. 
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lupovici et al (“Lupovici,” WO2016019474), Kulkarni et al (“Kulkarni,” US 10,042,808). in view of Stohr et al (“Stohr,” US 20210110027) and further in view of Carlson et al (“Carlson,” US 20130073859). 

Regarding claim 3, Lupovici, Kulkami and Stohr disclose the device of claim 1. 
Kulkami further discloses wherein the master limited clock speed microprocessor, (Kulkarni, Col. 4, Lines 7-8 & 39-49 describe master and slave devices where the master controls the slave by sending instructions to the slave; Col. 6, Lines 20-24, Col. 3, Lines 43-44, describes microprocessors with clock operating speeds varying from a few MHz up to 108 MHz based upon the target device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kulkami with the method/system of Lupovici to include wherein the master limited clock speed microprocessor. One would have been motivated to model serial peripheral interface (SPI) flash memory commands in hardware at speeds up to 108 MHz (Kulkami, Col. 1, Lines 6-9; Col. 3, Lines 43-44).
Lupovici, Kulkami and Stohr fail to explicitly disclose wherein the master limited clock speed microprocessor is associated with a secure, pre-shared key and that key is used to transform the user identifier data values via a secure, one-way hashing function.
However, in an analogous art, Carlson discloses is associated with a secure, pre-shared key and that key is used to transform the user identifier data values via a secure, one-way hashing function (Carlson, [0079] & [0065], describes wherein the master limited clock speed microprocessor is associated with a shared secret [secure, pre-shared key] and that key is used to transform the user id [user identifier data values] via a one-way hash of string using the same cryptographic hash function (e.g. SHA-256) [secure, one-way hashing function]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Carlson with the method/system of Lupovici, Kulkami and Stohr to include is associated with a secure, pre-shared key and that key is used to transform the user identifier data values via a secure, one-way hashing function. One would have been motivated to provide a secure referral of user from one computing apparatus to another (Carlson, [0002]). 
Regarding claim 13, claim 13 is directed to the method of claim 11. Claim 13 is similar in scope to claim 3 and is therefore rejected under similar rationale. 
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lupovici et al (“Lupovici,” WO2016019474), Kulkarni et al (“Kulkarni,” US 10,042,808). Stohr et al (“Stohr,” US 20210110027), Carlson et al (“Carlson,” US 20130073859) in view of Le et al (“Le,” WO 2019066822) and further in view of Tevosyan et al (“Tevosyan,” US 20190372758). 

Regarding claim 4, Lupovici, Kulkami, Stohr and Carlson disclose the device of claim 3. 
Lupovici, Kulkami, Stohr and Carlson fail to explicitly disclose wherein a private key is periodically regenerated locally and is locally stored on data storage of the first microprocessor and used to generate a rolling secret data structure sent in conjunction with the transformed representation to the external authentication server such that a duration in which a responsive access provisioning signal from the external authentication server is valid for processing by the first microprocessor is limited based at least on a rolling duration of the periodically generated rolling secret data structure.
However, in an analogous art, LeSaint discloses wherein a private key is periodically regenerated locally and is locally stored on data storage of the first microprocessor (LeSaint, [0091], [0035], describes wherein a private key is periodically regenerated locally and is locally stored on data storage of the first microprocessor)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of LeSaint with the method/system of Lupovici, Kulkami, Stohr and Carlson to include wherein a private key is periodically regenerated locally and is locally stored on data storage of the first microprocessor. One would have been motivated to provide secure peer-to-peer communications (LeSaint, [0003]). 
Lupovici, Kulkami, Stohr, Carlson and LeSaint fails to explicitly disclose and used to generate a rolling secret data structure sent in conjunction with the transformed representation to the external authentication server such that a duration in which a responsive access provisioning signal from the external authentication server is valid for processing by the first microprocessor is limited based at least on a rolling duration of the periodically generated rolling secret data structure. 
However, in an analogous art, Tevosyan discloses and used to generate a rolling secret data structure sent in conjunction with the transformed representation to the external authentication server such that a duration in which a responsive access provisioning signal from the external authentication server is valid for processing by the first microprocessor is limited based at least on a rolling duration of the periodically generated rolling secret data structure (Tevosyan, [0074]-[0078], [0023], [0137] describes and used to generate a rolling secret data structure sent in conjunction with the transformed representation to the external authentication server such that a duration in which a responsive access provisioning signal from the external authentication server is valid for processing by the first microprocessor is limited based at least on a rolling duration of the periodically generated rolling secret data structure)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tevosyan with the method/system of Lupovici, Kulkami, Stohr, Carlson and LeSaint to include wherein a private key is periodically regenerated locally and is locally stored on data storage of the first microprocessor and used to generate a rolling secret data structure sent in conjunction with the transformed representation to the external authentication server such that a duration in which a responsive access provisioning signal from the external authentication server is valid for processing by the first microprocessor is limited based at least on a rolling duration of the periodically generated rolling secret data structure. One would have been motivated to provide a key distribution service (Tevosyan, [0002]). 
Regarding claim 14, claims 14 is directed to the method of claim 13. Claim 14 is similar in scope to claim 4 and is therefore rejected under similar rationate. 

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lupovici et al (“Lupovici,” WO2016019474), Kulkarni et al (“Kulkarni,” US 10,042,808). in view of Stohr et al (“Stohr,” US 20210110027) and further in view of Polychroniou et al (“Polychroniou,” US 20190377683). 

Regarding claim 5, Lupovici, Kulkami and Stohr disclose the device of claim 1. 
Lupovici, Kulkami and Stohr fail to explicitly disclose wherein the master limited clock speed microprocessor maintains a cyclical buffer storing information from one or more prior successful access attempts that is used for authentication when the external authentication server is not accessible.
However, in an analogous art, Polychroniou discloses wherein the master limited clock speed microprocessor maintains a cyclical buffer storing information from one or more prior successful access attempts that is used for authentication when the external authentication server is not accessible, (Polychroniou, [0011], [0025], [0020], [0022], describes wherein the master limited clock speed microprocessor maintains a cyclical buffer storing information from one or more prior successful access attempts that is used for authentication when the external authentication server is not accessible)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Polychroniou with the method/system of Lupovici, Kulkami and Stohr to include wherein the master limited clock speed microprocessor maintains a cyclical buffer storing information from one or more prior successful access attempts that is used for authentication when the external authentication server is not accessible. One would have been motivated to improve the performance of a computer system (Polychroniou, [0010]). 
Regarding claim 15, claim 15 is directed to the method of claim 11. Claim 15 is similar in scope to claim 5 and is therefore rejected under similar rationale. 

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lupovici et al (“Lupovici,” WO2016019474), Kulkarni et al (“Kulkarni,” US 10,042,808). in view of Stohr et al (“Stohr,” US 20210110027) and further in view of Holt et al (“Holt,” US 20080250213). 

Regarding claim 6, Lupovici, Kulkami and Stohr disclose the device of claim 1, 
Lupovici, Kulkami and Stohr fail to explicitly disclose wherein a memory region marking mechanism is utilized to store a representation of time in a memory region of a data storage of the first microprocessor, the memory region marking mechanism marking a non-initialized data storage location.
However, in an analogous art, Holt discloses wherein a memory region marking mechanism is utilized to store a representation of time in a memory region of a data storage of the first microprocessor, the memory region marking mechanism marking a non-initialized data storage location (Holt, [1003], [1010], [0373], [0772] describes wherein a memory region marking mechanism is utilized to store a representation of time in a memory region of a data storage of the first microprocessor, the memory region marking mechanism marking a non-initialized data storage location)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Holt with the method/system of Lupovici, Kulkami and Stohr to include wherein a memory region marking mechanism is utilized to store a representation of time in a memory region of a data storage of the first microprocessor, the memory region marking mechanism marking a non-initialized data storage location. One would have been motivated to provides for a redundant array of independent computing systems that include computer code distribution or striping onto the plurality of computers and enables improved performance to be achieved (Holt, [0030])
Regarding claim 16, claim 16 is directed to the method of claim 11. Claim 16 is similar in scope to claim 6 and is therefore rejected under similar rationale. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lupovici et al (“Lupovici,” WO2016019474), Kulkarni et al (“Kulkarni,” US 10,042,808) in view of Stohr et al (“Stohr,” US 20210110027) and further in view of Lingala et al (“Lingala,” US 20190325677).  

Regarding claim 7, Lupovici, Kulkami and Stohr disclose the device of claim 1. 
Lupovici, Kulkami and Stohr fail to explicitly disclose wherein the one or more protected resources include at least one physical access entryway.
However, in an analogous art, Lingala discloses wherein the one or more protected resources include at least one physical access entryway, (Lingala, [0005]-[0006], [0029]-[0030] describes wherein the one or more protected resources include at least one physical access entryway)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lingala with the method/system of Lupovici, Kulkami and Stohr to include wherein the one or more protected resources include at least one physical access entryway. One would have been motivated to provide an automatic authorization functionality (Lingala, [0002]). 

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lupovici et al (“Lupovici,” WO2016019474), Kulkarni et al (“Kulkarni,” US 10,042,808). in view of Stohr et al (“Stohr,” US 20210110027) and further in view of Rivera et al (“Rivera,” US 20210058283). 

Regarding claim 8, Lupovici, Kulkami and Stohr disclose the device of claim 1. 
Lupovici, Kulkami and Stohr fail to explicitly disclose wherein the one or more protected resources include at least one virtual protected resource, the at least one virtual protected resource provisioned for access by initiating an authorized computing session on a graphical user interface of a computing device.
However, in an analogous art, Rivera discloses wherein the one or more protected resources include at least one virtual protected resource, the at least one virtual protected resource provisioned for access by initiating an authorized computing session on a graphical user interface of a computing device (Rivera, [0050], [0054], [0060], [0040] describes wherein the one or more protected resources include at least one virtual protected resource, the at least one virtual protected resource provisioned for access by initiating an authorized computing session on a graphical user interface of a computing device)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rivera with the method/system of Lupovici, Kulkami and Stohr to include wherein the one or more protected resources include at least one virtual protected resource, the at least one virtual protected resource provisioned for access by initiating an authorized computing session on a graphical user interface of a computing device. One would have been motivated to provide a method/system to remotely access a client device with a cellular network connection dedicated as a backup communications channel (Rivera, [0001]). 
Regarding claim 17, claim 17 is directed to the method of claim 11. Claim 17 is similar is scope to claim 8 and is therefore rejected under similar rationale. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774. The examiner can normally be reached M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J WILCOX/Examiner, Art Unit 2439                                                                                                                                                                                                        
/KARI L SCHMIDT/Primary Examiner, Art Unit 2439